Citation Nr: 0608070	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-16 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, claimed as the result of herbicide exposure, 
and if so, whether entitlement to service connection is 
warranted.

2.  Entitlement to service connection for a liver disorder, 
claimed as the result of herbicide exposure.

3.  Entitlement to service connection for the residuals of a 
splenectomy, claimed as the result of herbicide exposure.

4.  Entitlement to service connection for a lymphatic system 
disorder, including non-Hodgkin's lymphoma, claimed as the 
result of herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

For good cause shown, namely the appellant's health, a motion 
to advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board first observes that in a June 2002 rating decision, 
the RO determined that, based upon a November 1998 rating 
decision, the veteran's claim for service connection for the 
residuals of a splenectomy was subject to scrutiny under the 
requirements of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  In its 
adjudications below for this appeal, the RO further 
determined that there was insufficient evidence to reopen 
this claim.  The Board notes, however, that before November 
1998, the RO had already released two prior rating decisions 
in conjunction with the original service connection claim, 
the second of which was issued in September 1997.  
Thereafter, in an April 1998 statement, the veteran 
adequately expressed his disagreement with the RO's September 
1997 decision to deny his claims for service connection for 
both the residuals of a splenectomy and a skin disorder.  The 
RO then released a statement of the case (SOC) in November 
1998 that discussed the skin disorder claim, but failed to 
review the splenectomy claim.  Instead, the RO reviewed the 
splenectomy claim again in the aforementioned November 1998 
rating decision.  The Board finds, however, that as the 
veteran duly provided a notice of disagreement (NOD) to the 
RO in April 1998 with regard to his splenectomy claim, the RO 
then had a duty to provide him with an SOC in continuance of 
his appeal.  Thus, rather than the November 1998 rating 
decision constituting a prior final denial as to the 
veteran's original splenectomy claim, the Board finds that 
his original service connection claim has been pending since 
first filed in April 1997.  Cf. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005); see Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the Board has 
recharacterized the issue as listed on the front page of this 
decision.  

Second, the Board notes that in July 2004, the veteran also 
filed an NOD as to the RO's February 2004 award of service 
connection for post-traumatic stress disorder (PTSD), and 
requested a higher initial evaluation for this disability.  
The Board will not remand this claim to the RO in accordance 
with Manlincon, supra, as it appears that the RO is already 
taking action with respect to this claim.  

The issues of entitlement to service connection for a skin 
disorder, a liver disorder, the residuals of a splenectomy, 
and a lymphatic disorder are addressed in the REMAND portion 
of the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied 
entitlement to service connection for a skin disorder.

2.   Evidence associated with the claims folder since the 
September 1997 rating decision is not cumulative or redundant 
of evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied 
entitlement to service connection for a skin disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); see also 38 C.F.R. § 20.200 (2005)].

2.  Evidence associated with the claims folder since the 
September 1997 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a skin disorder have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006) (regarding additional 
VCAA notice requirements).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a skin disorder, a 
determination that is entirely favorable to the veteran.  As 
such, no further action is required to comply with the VCAA 
and its implementing regulations as to the veteran's 
application to reopen his claim.  The Board will defer, 
however, addressing the merits of the claim for service 
connection (including VCAA compliance) pending further 
development as set out in the REMAND following this decision.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for a Skin Disorder

VA has revised its definition of what constitutes "new and 
material evidence."  This change applies prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now 
codified at 38 C.F.R. § 3.156(a) (2005)].  Because the 
appellant filed the pending request to reopen his claim after 
that date (in January 2002), this regulatory change is 
applicable to the appeal.  The Board will accordingly review 
this claim under the revised criteria for the analysis of a 
request to reopen a claim for service connection based upon 
the receipt of new and material evidence.

This claim was last denied in a September 1997 rating 
decision.  Although the veteran initially filed an NOD with 
this determination, he did not later perfect an appeal to the 
Board via the filing of a VA Form 9.  Accordingly, the RO's 
September 1997 rating decision subsequently became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

In January 2002, the veteran filed a request to reopen this 
claim.  In a June 2002 rating decision, the RO declined to 
reopen the claim.  The veteran subsequently and timely 
appealed this matter to the Board.  The Board, however, must 
make its own determination as to whether any newly received 
evidence warrants a reopening of the veteran's claim.  This 
is important, because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a).  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents have been associated with the claims 
folder since the last final VA decision issued in September 
1997.  These documents were not available to or evaluated by 
agency decisionmakers in the past.  Accordingly, the Board 
finds these documents to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.  

To that end, the Board has determined that, at the least, an 
August 2003 'buddy' statement is material to the veteran's 
claim.  Information contained in this report purports to 
confirm the veteran's exposure to herbicides during active 
duty.  The Board finds that this information is material 
evidence relating to an unestablished fact necessary to 
substantiate the claim, namely, whether the veteran was in 
fact exposed to herbicides in service.  Furthermore, this 
opinion is not cumulative or redundant of evidence previously 
of record, and certainly raises a reasonable possibility of 
substantiating the claim.  The prior final determination in 
this matter did not comment as to whether the veteran was 
exposed to herbicides in service, although it decided the 
claim with consideration of that theory of entitlement.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313(a) (2005).  This August 2003 
statement, however, provides support for such a finding.  
Justus, supra.  The Board therefore finds that new and 
material evidence has been received to support a reopening of 
this matter, but will remand the underlying claim for service 
connection to the RO for the completion of additional 
development prior to any appellate review.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a skin disorder is granted; to that extent only, the appeal 
is allowed.




REMAND

An initial review of the record reveals that the RO has not 
provided sufficient notice and assistance under the Veterans 
Claims and Assistance Act of 2000 (VCAA) for the claims for 
service connection for a skin disorder, a liver disorder, the 
residuals of a splenectomy, and a lymphatic system disorder, 
all claimed as the result of herbicide exposure.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2005); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his claims, in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  On 
remand, the RO should make this request.

As well, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disorders now on 
appeal.  As this case must be remanded for complete VCAA 
notice as indicated above, the RO should also ensure that any 
supplemental VCAA notice is in compliance with the guidance 
set forth in Dingess/Hartman.  

In addition, as discussed in the Introduction to this 
decision, the RO previously only considered the veteran's 
pending claim for service connection for the residuals of a 
splenectomy in accordance with the principles of new and 
material evidence, and chose not to reopen it for a full 
review on the merits.  On remand, the RO should readjudicate 
the claim in accordance with the principles applicable to a 
claim for service connection, with consideration of the 
VCAA's requirements for proper notice and assistance with 
such a claim.    

As well, the veteran's service personnel records confirm that 
he was on board the USS Cone (DD 866) from February 1967 to 
August 1969.  As well, ship history information of record 
indicates that this destroyer was mainly located in the 
coastal waters of the Republic of Vietnam from approximately 
mid-January 1968 to early May 1968.  The pending four claimed 
disorders are averred by the veteran to be the result of 
herbicide exposure during his service on the USS Cone.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313(a).  In order for the veteran to be 
presumed to have been exposed to herbicides in service, 
however, there must be evidence to show that he was actually 
physically present within the boundaries of the Republic of 
Vietnam.  For individuals with service on deep water vessels, 
this requires evidence that the veteran had actual duty or 
visitation within the Republic of Vietnam.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313(a); VAOPGCPREC 27-97; VAOPGCPREC 7-93.  
The RO determined that the veteran was involved in combat 
when it granted him service connection for PTSD in February 
2004.  There is no evidence of record, however, to address 
whether he had actual duty or visitation on shore within the 
Republic of Vietnam, and on remand, the RO should attempt to 
confirm whether this was the case.  38 C.F.R. § 3.159(c)(2) 
(2005).

Finally, if the RO obtains information adequate for a finding 
that the veteran was likely on shore within the Republic of 
Vietnam during his period of active duty, then it should 
schedule the veteran for a VA examination in order to 
ascertain whether any currently diagnosed skin disorder, 
liver disorder, and/or splenectomy residuals are 
etiologically related to the veteran's currently diagnosed 
non-Hodgkin's lymphoma, or are otherwise etiologically 
related to any event of active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c)(4), 3.310(a) (2005); Combee v. Brown, 
34 F.3d. 1039, 1043-1044 (Fed. Cir. 1994).  



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests 
that the veteran provide VA with any 
additional information or evidence in his 
possession that pertains to his claims, 
and also includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should undertake all necessary 
actions in order to establish whether the 
veteran likely set foot on the shore of 
the Republic of Vietnam during his period 
of active service, to include contacting 
the National Archives and Records 
Administration, the U.S. Army and Joint 
Services Records Research Center, and/or 
any other such appropriate records 
repository for the purpose of conducting 
a search of deck logs of the U.S.S. Cone 
(DD 866) so as to determine whether the 
veteran had duty on visitation on shore 
within the Republic of Vietnam during the 
periods of January 1968 through February 
1968, March 1968 through April 1968, or 
in May 1968.  

3.  If the RO obtains information 
adequate for a finding that the veteran 
was likely on shore within the Republic 
of Vietnam during his period of active 
duty, then it should schedule the veteran 
for a VA examination in order to 
ascertain whether any currently diagnosed 
skin disorder, liver disorder, and/or 
splenectomy residuals are etiologically 
related to the veteran's currently 
diagnosed non-Hodgkin's lymphoma, or are 
otherwise etiologically related to any 
event of active service.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examinations.  Any testing deemed 
necessary, including X-rays, should be 
performed.

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the 
reports.  The examiner should express 
opinions as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
skin disorder, liver disorder, and/or 
splenectomy residuals are etiologically 
related to the veteran's currently 
diagnosed non-Hodgkin's lymphoma, or are 
otherwise etiologically related to any 
event of active service including the 
veteran's in-service exposure to 
herbicides.

4.  After the RO completes all of the 
development listed above and any other 
action deemed necessary thereafter, it 
should readjudicate the claim for service 
connection for the residuals of a 
splenectomy, to include as the result of 
herbicide exposure, on its merits.  

5.  After the RO completes all 
development requested above to the extent 
possible, it should again review the 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant all of the 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


